Case 3:20-cr-00008-E Document9 Filed 01/10/20 Pageiofi PagelD 19

      
   

  

 

 

 

 

AO 442 (Rev. 10/03) Warrant for Arrest ee, STRIAT
HURT RERN | .
UNITED STATES DISTRICT COURT FILES
Northern District of 2020DANS|O PM 1:52
UNITED STATES OF AMERICA DEPUTY om (= =
WARRANT FOR ARREST
V.
Robert Burney Capps Case Number: 3:20-cr-00008-E
To: The United States Marshal
and any Authorized United States Officer
YOU ARE HEREBY COMMANDED to arrest Robert Burney Capps
Name
and bring him or her forthwith to the nearest magistrate judge to answer a(n)
. . . Probation Supervised Release Violation
¥ Indictment Information Complaint Order of court Violation Petiton Violation Petition Notice
—_ &
charging him or her (brief description of offense) = =
a oF
$= 2%
Transporting and Shipping Child Pornography. = 5 =
ao ¥%
mite
p> kz
7 OD
2 om
United States Code, oO
in violation of Title 18 Section(s)

2252A(a)(1)

 

Karen Mitchell, U.S. District Court Clerk hw PY] that!

 

 

 

Name and Title of Issuing Officer Signathre of Issuing Offier
Wnited States Magistrate Judge Irma C, Ramirez 1/9/2020 Dallas
Date Location
By:

s/ A. Aguilar
Deputy Clerk

 

RETURN

This warrant was received and executed with the arrest of the above-named defendant at

Dathste 75242

DATE FFA. NAME AND TITLE OF ARRESTING OFFICER SIGNATURE OF ARRESTING OFFICER
2020

a. LY /
hig/eve ser, W illians [Breck Agent 44 fy BS bolo.

 

 

 

 

 

 

 

 

 

lOS6(5 0
